In proceedings pursuant to section 330 of the Election Law, three judgments of the Supreme Court, Queens County, each dated August 27, 1971, affirmed, without costs. Special Term dismissed the petition on jurisdictional grounds. In our opinion, a dismissal on such basis was improper. We hold that the petitions should be dismissed on the merits. Queens County is not a political subdivision with respect to which the provisions of the United States Code (tit. 42, § 1973b et seq.) are in effect, and the enforcement of the requirements of new chapter 424 of the Laws of 1971 in Queens County, when the enforcement thereof has been suspended in three neighboring counties of New York City, does not result in a violation of the Equal Protection Clause of the 14th Amendment of the U. S. Constitution. Rabin, P. J., Munder, Shapiro, Gulotta and Benjamin, JJ., concur.